Citation Nr: 0413031	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  00-20 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of a 50 percent rating for entitlement to 
an evaluation in excess of 50 percent for a dysthymic 
disorder.  

2.  Entitlement to an effective date earlier than December 
16, 1993, for a grant of a total rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from May 1973 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in April and August 1998, and April 1999.

In the August 1998 rating decision the RO granted a total 
rating for compensation purposes based on individual 
unemployability, effective October 7, 1996.  The veteran 
thereafter submitted a notice of disagreement in regard to 
the effective date for this award.  

In the rating action of April 1999 the RO granted service 
connection for a dysthymic disorder and assigned a 30 percent 
disability rating for this disorder, effective March 24, 
1995.  The veteran thereafter submitted a notice of 
disagreement with the 30 percent rating for this disorder.  

The RO, in a rating action of November 2002, granted an 
effective date of December 16, 1993, for the total rating for 
compensation benefits based on individual unemployability.  
The RO also increased the evaluation for the veteran's 
dysthymic disorder to 50 percent disabling, effective 
December 16, 1993.  

The veteran had previously perfected an appeal with regard to 
the effective date for a 40 percent evaluation for a low back 
disability.  In a letter dated in August 2003 the veteran 
wrote that he no longer wished to pursue this appeal.  
Accordingly his appeal as to this issue is withdrawn.

The veteran had also perfected appeals with regard to rating 
decisions that found that new and material evidence had not 
been submitted to reopen claims for service connection for 
asthma and a depressive disorder.  An April 1998 rating 
decision granted service connection for asthma.  This 
decision and the April 1999 rating decision granting service 
connection for dysthymia represent a full grant of benefits 
with regard to the service connection claims.

In June 1998, the veteran submitted a VA Form 9, in which he 
expressed disagreement with the effective dates of the grants 
of service connection for asthma and the back disability.  In 
January 1999, he submitted a statement clarifying that he was 
only disagreeing with the effective date of service 
connection for asthma.  In April 1999, the RO issued a 
statement of the case with regard to this issue.  The veteran 
did not submit a substantive appeal in response to the 
statement of the case, and the RO has not certified this 
issue to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

During an April 2001 VA psychiatric examination it was 
reported that the veteran had been receiving outpatient 
treatment for his psychiatric disability at a VA medical 
facility.  A review of the records fails to reveal any 
clinical records reflecting such treatment prior to late 
2003.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  VA is required to obtain these records.  See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2003).  

In an August 2003 letter, the veteran raised the issue of 
entitlement to an effective date earlier than December 16, 
1993 for a grant of service connection and the assignment of 
a 50 percent rating for his dysthymic disorder.  The RO has 
not adjudicated this claim.  A decision on the claim for an 
earlier effective for service connection is inextricably 
intertwined with that of entitlement to an earlier effective 
date for the grant of a total rating for compensation 
purposes based on individual unemployability.  

Because this case is being remanded for other reasons, and 
because the of the evolving nature of the law with regard to 
required notice to claimants, the RO should ensure that it 
has provided the veteran with notice under current statutory 
and regulatory interpretations.

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should ensure that the notice 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2003) are met.  

2.  The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment for psychiatric 
symptoms at the mental hygiene clinic of 
the VA Medical Center in Wilkes Barre, 
Pennsylvania.  All records obtained 
should be associated with the claims 
folder.  

3.  The RO should adjudicate the 
veteran's claim for an effective date 
earlier than December 16, 1993 for a 
grant of service connection and the 
assignment of a 50 percent rating for 
dysthymic disorder.  The RO should then 
readjudicate the issues of entitlement to 
an initial rating in excess of 50 percent 
for a dysthymic disorder and the issue of 
entitlement to an earlier effective date 
for a grant of a total rating for 
compensation purposes based on individual 
unemployability.  

4.  The case should then be returned to 
the Board if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


